Judgment was entered in the Supreme Court,
Per Curiam.
— This was an action by the plaintiff on a bond under the corporate seal of the defendant, payable to William W. Flemming or assigns. The bond was neither endorsed nor assigned in writing by Flemming, the obligee, and the only question which arises on this record is, whether this action can be maintained in the name of the plaintiffs.
No doubt this bond was assignable at law, so as to authorize the assignee to sue in his own name, under the provisions of the Act of May 28th 1715: 1 Sm. Laws 40; and it is conceded that it *256might have been assigned in equity by a parol delivery, hut then the action must be in the name of the obligee: Licey v. Licey, 7 Barr 251. It has been held, indeed, that the bonds of a corporation, payable to bearer, are assignable by delivery, and may be sued in the name of the holder: Carr v. Le Fevre, 3 Casey 413. “ Such bonds,” says Chief Justice Lewis, “ are not strictly negotiable under the law merchant, as are promissory notes and hills of exchange. They are, however, instruments of a peculiar character, and being expressly designed to be passed from hand to hand, and by common usage actually so transferred, are capable of passing by delivery, so as to enable the holder to maintain an action on them in his own name.” Bonds payable to bearer are not within the words of the Act of 1715, which is confined to bonds payable to “ order or assigns,” as this bond is. We cannot set aside the express direction of the legislature in that act, that all assignments made of bonds and specialties shall be under hand and seal, before two or more credible witnesses.
, Judgment affirmed.